Order entered September 9, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00373-CV

    BV ENERGY PARTNERS, LP AND BV REAL ESTATE MANAGEMENT, INC.,
                             Appellants

                                               V.

         RICHARD M. CHEATHAM, TSAR ENERGY, LLC, ET AL., Appellees

                     On Appeal from the 192nd Judicial District Court
                                  Dallas County, Texas
                            Trial Court Cause No. 11-13622

                                           ORDER
       We GRANT appellees’ September 8, 2014 unopposed second motion for extension of

time to file brief and ORDER the brief be filed no later than October 6, 2014. No further

extensions will be granted absent exigent circumstances.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE